                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 21-350 (SDW)
                               *
WILLIAM T. BOUZA               *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

        In accordance with Standing Order 2020-06, this Court finds:

   X     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
    X
         Video Teleconferencing

         Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                Other:




Date:   May 12, 2021
                                                             Hon. Susan D. Wigenton
                                                             United States District Judge
